990 F.2d 1258
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John MERZWEILER, Plaintiff-Appellant,v.OCEAN VIEW SCHOOL DISTRICT, et al., Defendants-Appellees.
No. 92-56088.
United States Court of Appeals, Ninth Circuit.
Submitted March 23, 1993.*Decided April 6, 1993.

Before WALLACE, Chief Judge, and FARRIS and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
Merzweiler opposes the Ocean View School District's reorganization plan, which has as its purpose the desegregation of the School District's schools.   He seeks an injunction requiring the Ocean View School District to maintain "separate but equal" schools.   Merzweiler appeals the district court's dismissal for failure to state a constitutional violation.   He apparently requests that we disavow the landmark decision  Brown v. Board of Education, 347 U.S. 483 (1954).


3
We have neither the authority nor the inclination to overturn the Supreme Court's decision in Brown.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this Circuit except as provided by Ninth Circuit Rule 36-3